        Case: 3:20-cv-00527-wmc Document #: 21 Filed: 09/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

        Plaintiff,
                                                           Case No. 20-cv-527-wmc
   v.

MELISSA A. KNOX,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff United States of America against defendant Melissa A. Knox awarding

plaintiff $28,635.47 as well as interest at the legal rate until paid in full.




           s/ J. Smith, Deputy Clerk                                    9/03/2021
        Peter Oppeneer, Clerk of Court                                     Date
